Bloodworth, J.
“The jury in all cases must, in the process of arriving at the truth, determine what credit shall be given to each particular witness; and even though a witness is proved to have made statements directly contrary to his evidence, that evidence affords a sufficient basis for a verdict, if the jury believe it to be true.” Haywood v. State, 114 Ga. 111 (39 S. E. 948). “In this case the motion for a new trial contained only the usual general grounds. There was some slight evidence authorizing the verdict; and, the verdict having been approved by the trial judge, under the repeated and uniform rulings of this court and of the Supreme Court a reviewing court is powerless to interfere. When the verdict is apparently decidedly against the weight of the evidence, the trial judge has a wide discretion as to granting or refusing a new trial; but whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732). The accused was convicted of possessing intoxicating liquor. It is insisted by counsel for plaintiff in error that a new trial should be granted because the principal witness for the State, and without whose evidence the áceused could not have been convicted, had stated more than once that the defendant was not the man in possession of the whisky. Even had the witness made no explanation of why he made these statements, the credibility of the witness was exclusively for determination by the jury, and, under the principles announced in the foregoing cases, this court will not set aside the verdict, which has evidence to support it and is approved by the judge who tried the case.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.